Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-12-00257-CR

                                         Robert Lane MARSH,
                                               Appellant

                                                   v.
                                      The State of TexasAppellee
                                        The STATE of Texas,
                                               Appellee

                      From the 437th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009CR0761
                            Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 12, 2014

APPEAL DISMISSED

           In an opinion issued on May 1, 2013, this court considered the merits of appellant’s appeal

after determining appellant had not waived his right to appeal the denial of his motion to suppress.

See TEX. R. APP. P. 25.2(a)(2). After considering the merits, we affirmed the trial court’s

judgment. The State subsequently filed a petition for discretionary review with the Court of

Criminal Appeals. The Court determined the State could raise, for the first time on appeal, a

complaint about an amended certification of defendant’s right to appeal. The Court concluded
                                                                                     04-12-00257-CR


appellant had waived his right to appeal the denial of his motion to suppress, vacated our decision,

and ordered this court to withdraw its opinion and dismiss the appeal.

       We withdraw our opinion and judgment of May 1, 2013, and dismiss this appeal.


                                                  PER CURIAM


Do not publish




                                                -2-